        Case: 1:20-cv-00918 Document #: 18 Filed: 08/18/20 Page 1 of 5 PageID #:150                                                          q/
           [tf you need additionat space for ANY section, please attach an additional sheet and reference tnat   secS.1


                                                                                                                      AUG
                                                                                                                          I L E D

                                                                                                                            18   2020
                                                                                                                                        r
                                 Hilfl'"',Kffi,1J,RiH'HifiiH5l'                                                                             -'
                                                                                                          ",H,iut",i.,?r"?Bt
                                   * llE
      R-p,uQL',@^noLoJf== &&o-cu*
                            o - cu
     -L"{4-$"mffi61-"i
                                                                      il_',-ber:
                   v.)
          c^q     c-
  GhcLccs     )
              /0{
  re*RA+#ll;,. A^flKu€aN
                                                            J         '*"gistrateJudge:




s-xY?M
i.Xqt cp fu ,,Wry
q'ugg,sg
       L .-/,=              e^
                    c-cr
           y"ru*;;
o,ttlut 9aa,S
       Mw:ffi
fi'U*')nn'^+b"sr                                                                                                                        #
Case: 1:20-cv-00918 Document #: 18 Filed: 08/18/20 Page 2 of 5 PageID #:151
 Case: 1-:20-cv-0091"8 Document #: 16 Fiied: 08/03/20 Page L of 2 PagelD #.L47




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

                       Case Number: 20-00918 fludge Leinenweber)

 REPUBLIC TECHNOLOGIES (NA),
 LLC, and SREAM,INC.,

                         Plaintiffs,




 TOBACCO CITY INC. and OMAR
 BARBARAWI,

                         Defendants


                          MOTION FOR ENTRY OF DEFAI'LT
                             PURSUANT TO RULE 55(A)

         Plaintiffs, REPUBLIC TECHNOLOGIES (NAJ, LLC, and SREAM,INC., by and

 through their attorney, CHRISTOPIDR V. LANGONE, make this request for entry of         a


 clerk's default pursuant to Rule 55(a) against Defendant, OMAR BARBARAWI. In support

 thereofthey state:

         1.      This matter was filed on February 7,2020.

         2.      Defendant OMAR BARBARAWI was served on           April 9,2020   (See Dkt.

 Entry I l).

         3.      Defendant's Answer was due on July 19,2020 (extended by operation      of

 the General Order's regarding COVID-19, 20-0012, as amended).

         4.      Plaintiffhas not been contacted by Defendant BARBAMWI or any counsel

 on his behalf, at this time.

         5.      Rule 55(a) of the Federal Rules of Civil Procedure (FRCP 55(a)) provides:
Case: 1:20-cv-00918 Document #: 18 Filed: 08/18/20 Page 3 of 5 PageID #:152
  Case: 1:20-cv-0091-B Document #: 16 Filed: 08/03/20 Page 2 of 2 PagelD #:tAB




        (A)     Entry. When a party     against whom a judgement      for affirmative relief is
                sought has failed to plead or otherwise defend as provided by these rules
                and that fact is made to appear by affidavit or otherwise, the clerk shall enter
                the party's default.

        6.      Rule l2(a)(lXAXi) requires that a Defendant serve an answer "within 2l

 days after being served with the summons and complaint."

        7.      The Plaintiffs request that a Clerk's default be entered against Defendant,

 OMAR BARBAMWI in accordance with FRCP 55(a).

        WHEREFORE, Plaintiffs, ROOR INTERNATIONAL BV and SREAM, INC.,

 respectfully request the entry of Clerk's default and that Plaintiffs be give 21 days,

 through and until August 24,2020 to file their affrdavits, legal memorandum and other

 materials a date be set for prove-up and default judgement in a sum certain.

                                                               Respectfully Submitted,
                                                               /s/ Christopher V. Langone

 Christopher V. Langone
 3033 N. Clark
 Chicago, lL 60657
 (3r2) 720-9t91
        Case: 1:20-cv-00918 Document #: 18 Filed: 08/18/20 Page 4 of 5 PageID #:153



                            IN THE I.INITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

                                              Case Number: 20-cv-918

REPUBLIC TECHNOLOGIES (I.{A), LLC,
and SREAM,INC.,

                          Plaintiffs,




TOBACCO            CITY INC. and               OMAR
BARBARAWI,

                          Defendants.




                                             WAIVER OF SERVICE

To Mr. Christopher Langone, Esq.:

          I   have received your request to waive service of a summons in this action along with a

copy of the complaint, two copies of this waiver form, and a prepaid means of returning one

signed copy of the form to you.
                                                              a-Ef
                                                         :i t:.h

          I and the entity I represent agree''to $ave the expense of serving a summons and complaint

in this case.                                                                 'i     ,-i
                                                                    f.
          I   understand that   I   and the entity   I      represerit        will   keep all defenses or objections to the
                                                                        ;ql
lawsuit, the court's jurisdiction, and the venue of,.the action, but,that I waive any objections to

the absence of a summons or of service.

          I   also understand that     I   and the entity            I represent       must file and serve an answer or   a

motion under Rule 12 within 60 days from February 21,2020, the date when this request was

sent.   If I fail to do so, a default judgment will                be entered against me and the entity I represent.
    Case: 1:20-cv-00918 Document #: 18 Filed: 08/18/20 Page 5 of 5 PageID #:154




Date:




(Signature ofthe attorney or unrepresented party)
On behalf of TOBACCO CITY INC. and
OMAR BARBARAWI


(Printed name)
OMAR BARBARAWI


(Address)


(E-mail address)


(Telephone number)
